Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.  In this application claims 1-20 are pending in which claims 1, 8, and 15 are in independent forms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuligowski et al. United States Patent Publication No. 2009/0198949 in view of Okita et al. United States Patent Publication No. 2005/0093881.

As per claim 1: 
Kuligowski et al. teach (A) method for migrating from a first asynchronous data replication technology to a second asynchronous data replication technology (Par. 193:  The mirroring/replicating the physical volume data from primary physical volume to any defined secondary physical volumes which be performed by synchronous or asynchronous replication process), the method comprising; 
utilizing a host-based software component to asynchronously replicate data from a primary volume to a secondary volume(Par. 32, 48, and 59:  (Asynchronous replication would be utilized to copies of data between the primary physical volume and secondary physical volumes (Par. 32)), (As specified in Fig. 1 the virtualized computing environment consisting of three physical servers (Servers A 12, B 14, C 16) hosting eight virtual machines (Virtual Machines A, B, C, D, E, F, G, H) which are host-based software component (Par. 48)), and (A distributed virtualized computing environment using separate storage systems hosting the data at the different sites. There are other applications for similar functions in different environments (Par. 59)));
 initiating, at time T1, tracking of post-T1 changes to the primary volume(Par. 249:  The system provided synchronous Hypervolume Mirror/Replication Strategy(HVMRS) that allows ability of keeping track of changes made to the primary volume when the communication with the secondary volume is lost); 
waiting for all pre-T1 changes to the primary volume to be propagated to the secondary volume (Par. 249:  The system provided synchronous Hypervolume Mirror/Replication Strategy (HVMRS) that allows replication when communications to the secondary physical volume is reestablished, the primary physical volume can replicate these changes to bring the secondary physical volume back into sync as quickly as possible without requiring the entire physical volume to be copied); 
when all pre-T1 changes have been propagated to the secondary volume (Par. 249:  The system provided synchronous Hypervolume Mirror/Replication Strategy (HVMRS) that allows replication when communications to the secondary physical volume is reestablished, the primary physical volume can replicate these changes to bring the secondary physical volume back into sync as quickly as possible without requiring the entire physical volume to be copied), 
suspending operation of the host-based software component (Par. 48, 59, and 261: (As specified in Fig. 1 the virtualized computing environment consisting of three physical servers (Servers A 12, B 14, C 16) hosting eight virtual machines (Virtual Machines A, B, C, D, E, F, G, H) which are host-based software component (Par. 48)), (A distributed virtualized computing environment using separate storage systems hosting the data at the different sites. There are other applications for similar functions in different environments (Par. 59)), and (While connectivity is lost between the primary physical volume system and secondary physical volume system, normal Hypervolume Snapshot (HVSS) creation may be suspended until communication has been reestablished and the accumulated changes occurring during the outage have been replicated to the secondary physical volume (Par. 261))); 
replicating all post-T1 changes from the primary volume to the secondary volume (Par. 253-254);
utilizing an enterprise-storage-system-based software component to asynchronously replicate data from the primary volume to the secondary volume (Par. 32 and 107: (Asynchronous replication, as used herein, may include a replication method of physical volumes associated with a hypervolume that does not maintain exact real-time copies of data between the primary physical volume and secondary physical volumes (Par. 32)) and (Use the Enterprise Manager to provide hypervolume management facility services (software component) (Par. 107))), 
without assistance from the host-based software component (Par. 48 and 50: All three physical servers are equivalent, allowing the virtual machines running on them to be moved between servers without any restrictions (Par. 48)); and
terminating utilization of the host-based software component to asynchronously replicate data from the primary volume to the secondary volume (Par. 38, 207). (Par. 32 and 315:  (Asynchronous replication, as used herein, may include a replication method of physical volumes associated with a hypervolume that does not maintain exact real-time copies of data between the primary physical volume and secondary physical volumes (Par. 32))  and (In the event there is no prior association between the PPV and SPV components, the PPV may begin copying the entire volume over to the SPV. The PPV/SPV components may checkpoint the mirroring/replication process in case an event occurs which interrupts it before finishing, and the process may continue on, when possible, without requiring it to start over from the beginning (Par. 315))).
Kuligowski et al. do not explicitly disclose for the enterprise-storage-system-based software component executing on an enterprise storage system, the enterprise storage system 
the host-based software component executing on a host system(See Okita et al. Par. 27:  The enterprise system execute host-based Computer Telephony Integration (CTI) applications, such as "screen pops" and database lookup applications); 
the enterprise-storage-system-based software component executing on an enterprise storage system(See Okita et al. Par. 27:  The enterprise system execute host-based Computer Telephony Integration (CTI) applications, such as "screen pops" and database lookup applications), 
the enterprise storage system having different hardware and functionality than the host system(See Okita et al. Par. 35 and 62: The application would be executed in different environment and different way that includes four types of events such as synchronous events, asynchronous events, unsolicited events, and initial events that trigger workflows).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Kuligowski et al. to have the enterprise-storage-system-based software component executing on an enterprise storage system, the enterprise storage system having different hardware and functionality than the host system. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Kuligowski et al. and Okita et al. before him/her, to modify the system of Kuligowski et al. to include the enterprise-storage-system-based software component executing on an enterprise storage system, the enterprise storage system having different hardware and functionality than the host system of Okita et al., since it is suggested by Okita et al. such that, the method provides an enterprise –wide view of a transaction processing (See Okita et al. Par. 27).

Page 18 of 24 As per claims 4, 11, and 18: Docket No.: P201704725US01  
Kuligowski et al. as modified teach a method, 
wherein initiating tracking of post-T1 changes is accomplished by forcing a failover from the primary volume to the secondary volume (See Kuligowski et al. Par. 205 and 250:  In event of the primary volume system failed the operation could be continue from a point in time copy of the data of the secondary volume) .  

As per claims 5, 12, and 19:
Kuligowski et al. as modified teach a method, 
wherein replicating all post-T1 changes from the primary volume to the secondary volume is accomplished by forcing a failback from the primary volume to the secondary volume (See Kuligowski et al. Par. 250:  In the event communications is lost between the systems, all data written to the primary physical volume since the last checkpoint snapshot (CPSS) may be replicated to the secondary physical volume).

As per claim 8: 
With respect to claim 8, claim 8 include limitations similar to those of claim 1 and is therefore substantially equivalent, and Kuligowski et al. discloses,
the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor (See Kuligowski et al. Fig. 1: Server “A”, Server “B”, and Server “C”).  Thus, for at least those reasons, as discussed with regard to claim 1, claim 8 is also rejected.

As per claim 15: 
With respect to claim 15, claim 15 include limitations similar to those of claim 1 and is therefore substantially equivalent, and Kuligowski et al. discloses the system comprising: 
at least one processor(See Kuligowski et al. Fig. 1: Server “A”, Server “B”, and Server “C”); 
at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor(See Kuligowski et al. Fig. 1: Server “A”, Server “B”, and Server “C”).  Thus, for at least those reasons, as discussed with regard to claim 1, claim 15 is also rejected.

	Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuligowski et al. United States Patent Publication No. 2009/0198949 in view of Okita et al. United States Patent Publication No. 2005/0093881 as applied to claims 1, 4-5, 8, 11-12, 15, and 18-19 in view of Brown et al. United States Patent Publication No. 2015/0286545. 

As per claims 2, 9, and 16:

wherein tracking of post-T1 changes comprises tracking the post-T1 changes using an out-of-sync bitmap(See Brown et al. Par. 41 and 45:  The updates (changes) to the primary volume indicated in a bitmap, which is an out-of-sync (OOS) bitmap).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Kuligowski et al. and Okita et al. to have the changes using out-of-sync bitmap. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Kuligowski et al. and Okita et al. and Brown et al. before him/her, to modify the system of combination of Kuligowski et al. and Okita et al. to include the changes using out-of-sync bitmap of Brown et al., since it is suggested by Brown et al. such that, the method provides a mechanism that allows when the secondary volume and the tertiary volume have been resynchronized to contain the same data, updating of the secondary volume is resumed and the primary and secondary volumes may also be resynchronized. Any updates mirrored to the secondary volume are mirrored by the cascade to the tertiary volume. In this manner, the tertiary volume may easily resynchronized both the secondary and primary volumes (See Brown et al. Par. 9). 

As per claims 3, 10, and 17:
Kuligowski et al. as modified do not explicitly disclose for waiting for at least two toggles of N/N-1 bitmaps since time T1.  However, Brown et al. teach a method,
wherein waiting for all pre-T1 changes to be propagated to the secondary volume comprises waiting for at least two toggles of N/N-1 bitmaps since time T1(See Brown et al. Par. 80).
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Kuligowski et al. and Okita et al. to have the waiting for at least two toggles of N/N-1 bitmaps since time T1. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Kuligowski et al. and Okita et al. and Brown et al. before him/her, to modify the system of combination of Kuligowski et al. and Okita et al. to include the waiting for at least two toggles of N/N-1 bitmaps since time T1 of Brown et al., since it is suggested by Brown et al. such that, the method provides a mechanism that by merging bitmaps the tertiary storage unit can easily resynchronized both storage units of the bidirectional mirror pair at the same time utilizing multi-target mirroring (See Brown et al. Par. 80).

As per claims 6 and 13:
Kuligowski et al. as modified teach a method, 
wherein utilizing the host-based software component comprises (See Kuligowski et al. Par. 48 and 59: (As specified in Fig. 1 the virtualized computing environment consisting of three physical servers (Servers A 12, B 14, C 16) hosting eight virtual machines (Virtual Machines A, B, C, D, E, F, G, H) which are host-based software component (Par. 48)), and (A distributed virtualized computing environment using separate storage systems hosting the data at the different sites. There are other applications for similar functions in different environments (Par. 59))).
 to asynchronously replicate data from the primary volume to the secondary volume.  However, Brown et al. teach a method,
utilizing z/OS Global Mirror (XRC) to asynchronously replicate data from the primary volume to the secondary volume (See Brown et al. Par. 52). 
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Kuligowski et al. and Okita et al. to have the utilizing z/OS Global Mirror (XRC) to asynchronously replicate data from the primary volume to the secondary volume. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Kuligowski et al. and Okita et al. and Brown et al. before him/her, to modify the system of combination of Kuligowski et al. and Okita et al. to include the utilizing z/OS Global Mirror (XRC) to asynchronously replicate data from the primary volume to the secondary volume of Brown et al., since it is suggested by Brown et al. such that, the method provides a mechanism that the storage management system provide a replication copy program that enables the switching of updates to the primary storage to the secondary storage and it also implement asynchronous remote copy operations, where updates to the primary or secondary storage that easily perform mirroring to the corresponding location in at a remote site  (See Brown et al. Par. 52). 

As per claims 7 and 14:
Kuligowski et al. as modified teach a method,
wherein enterprise-storage-system-based software component comprises(See Kuligowski et al. Par. 48 and 59: (As specified in Fig. 1 the virtualized computing environment consisting of three physical servers (Servers A 12, B 14, C 16) hosting eight virtual machines (Virtual Machines A, B, C, D, E, F, G, H) which are host-based software component (Par. 48)), and (A distributed virtualized computing environment using separate storage systems hosting the data at the different sites. There are other applications for similar functions in different environments (Par. 59))).
Kuligowski et al. as modified do not explicitly disclose for the utilizing Global Mirror to asynchronously replicate data from the primary volume to the secondary volume.  However, Brown et al. teach a method,
utilizing Global Mirror to asynchronously replicate data from the primary volume to the secondary volume (See Brown et al. Par. 4 and 52).
	Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Kuligowski et al. and Okita et al. to have the utilizing Global Mirror to asynchronously replicate data from the primary volume to the secondary volume. This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Kuligowski et al. and Okita et al. and Brown et al. before him/her, to modify the system of combination of Kuligowski et al. and Okita et al. to include the utilizing Global Mirror to asynchronously replicate data from the primary volume to the secondary volume of Brown et al., since it is suggested by Brown et al. such that, the method provides a mechanism that the storage management system provide a replication copy program that enables the switching of updates to the primary storage to the secondary storage and it also implement asynchronous remote copy operations, where updates to (See Brown et al. Par. 52). 

As per claim 20:
With respect to claim 20, claim 20 include limitations similar to those of claims 6-7, and are therefore substantially equivalent. Thus, for at least those reasons, as discussed with regard to claims 6-7, claim 20 is also rejected.

Response to Arguments
	Applicant previously contends Kuligowski et al. fail to teach or suggest “setting up and initiating a second asynchronous data replication technology to asynchronously replicate data from the primary volume to the secondary volume; and terminating the first asynchronous data replication technology” as recited in claim 1.   Examiner respectfully disagrees with applicant. Kuligowski et al. teach a method that the primary physical volume is responsible for mirroring /replicating the physical volume data from the primary physical volume to any defined secondary physical volumes (Par. 193) then, when the primary hypervolume access point system definition changes, all secondary hypervolume access point associations may be terminated by the outgoing primary hypervolume access point system. New secondary hypervolume access point associations may be established by each secondary hypervolume access point system before I/Os can be process for the hypervolume. In the event a hypervolume I/O request is received by a system that is currently not the primary hypervolume access point system, an error may be returned indicating this, which may cause the system receiving the error to communicate with the HVMF system for the hypervolume to identify the current primary hypervolume access point “setting up and initiating a second asynchronous data replication technology to asynchronously replicate data from the primary volume to the secondary volume; and terminating the first asynchronous data replication technology” as recited in claim 1.

Applicant's amendment/arguments have been considered but are moot in view of the new ground(s) of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo United States Patent Publication No. 2008/0040790,
Daley United States Patent Publication No. 2007/0006166,
Aziz et al. United States Patent Publication No. 2007/0250930.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.
The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157